Name: Council Regulation (EC) No 3258/94 of 19 December 1994 extending Regulation (EC) No 665/94 on the introduction of transitional tariff measures for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  EU finance;  Europe;  economic geography
 Date Published: nan

 29 . 12. 94 Official Journal of the European Communities No L 339/9 COUNCIL REGULATION (EC) No 3258/94 of 19 December 1994 extending Regulation (EC) No 665/94 on the introduction of transitional tariff measures for Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, until 31 December 1994 to take account of German unification THE COUNCIL OF THE EUROPEAN UNION, of the economies of these countries might be adversely affected thereby ; Whereas for these reasons it is appropriate to suspend temporarily the duties of the Common Customs Tariff for products originating in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azer ­ baijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bosnia-Herzegovina, Slovenia and the former Yugoslav Republic of Macedonia, which are covered by the abovementioned agreements between the former German Democratic Republic and these countries, up to the maximum quantities or values laid down therein : Whereas it is appropriate, in view of the special circum ­ stances of German unification, for the said suspension of duties to be applicable to the products concerned only insofar as they are put into free circulation in the territory of the former German Democratic Republic ; Whereas it is necessary to make provision for determining the origin of the goods which will be covered by the said suspension of duties ; Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas the Common Customs Tariff will be fully applicable to the territory of the former German Democ ­ ratic Republic as from 3 October 1990, the date of German unification ; Whereas the former German Democratic Republic had concluded numerous agreements with Bulgaria, Czecho ­ slovakia, Hungary, Poland, Romania, the USSR and Yugo ­ slavia which provided for a yearly exchange of specific goods in maximum quantities or to maximum values at a zero rate of duty ; whereas the former German Democ ­ ratic Republic had concluded long-term cooperation and inverstment agreements with Czechoslovakia, Poland and the USSR which will give rise to reciprocal deliveries of goods at zero rates of duty for many years to come ; Whereas agreements of the first type have not been renewed after 31 December 1990 and agreements of the second type will be renegotiated at Community, German or private enterprise level, but whereas this process of renegotiation will take some time ; Whereas the maximum quantities or values mentioned in these agreements do not entail legally-binding obligations between the parties ; whereas non-enforcement thereof cannot therefore give rise to any compensation by the Community ; Whereas it is necessary, therefore, during a transitional period to attenuate the impact resulting from German unification on both types of agreement as otherwise serious repercussions on enterprises in the territory of the former German Democratic Republic and in Bulgaria, the Czech Republic, Slovakia, Hungary, Poland, Romania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakh ­ stan, Kyrgyzstan, Latvia, Lithuania, Moldova, Uzbekistan, Russia, Tajikistan, Turkmenistan, Ukraine, Croatia, Bos ­ nia-Herzegovina, Slovenia and the former Yugoslav Re ­ public of Macedonia could result and indeed the stability Whereas, in view of the difficulties in applying these measures and the fact that some of their consequences are unforeseeable, it is appropriate to emphasize the transi ­ tional character of these measures and restrict their dura ­ tion to a one-year period up to 31 December 1995 ; Whereas a similar transitional arrangement was set up until 31 December 1992 by Regulation (EEC) No 3568/90 (') and by Decision No 3788/90/ECSC (2) extended until 31 December 1993 by Regulation (EEC) No 1343/93 (3) and by Decision No 1535/93/ECSC (4) ; whereas these arrangements have been replaced by Regu ­ lation (EC) No 665/94 0 and Decision No 1478/94/ ECSC (6) for 1994 ; ') OJ No L 353, 17. 12 . 1990, p. 1 . (2) OJ No L 364, 28 . 12 . 1990, p. 27. (3) OJ No L 133, 27. 5 . 1993, p. 1 . (4) OJ No L 151 , 22. 6 . 1993, p . 23 . 0 OJ No L 83, 26 . 3 . 1994, p. 1 . (6) OJ No L 159, 28 . 6. 1994, p . 37. No L 339/10 Official Journal of the European Communities 29. 12. 94 Whereas it is appropriate to provide for special measures and a procedure to put them in place, in case the tempo ­ rary suspension of duties causes or threatens to cause serious injury to a branch of Community industry ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 665/94, the year 1994 shall be replaced by 1995. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. Whereas these measures must be solely related to the customs tariff and, in any event, must not prejudice the application of Community measures under the common commercial policy, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL